Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.  Applicant asserts:
That Florkey discloses two distinct transmissions performed by distinct entities for sending information related to the detection of a suspended communication session and the information related to a reestablishment of the communication session, respectively; thus, Florkey does not anticipate a “method implemented by a first device of a first communication terminal” and “sending interruption information about a communication session comprising a command to reestablish the first communication session between the first communication terminal and the second communication terminal.”
The Examiner notes that although the base station reports the incident pertaining to communication suspension to the MSC, this reporting is not the transmission relied upon by the Examiner for teaching the claimed limitation.  As previously cited (See at least Figs. 3 and 4), a communication suspension (i.e. interruption) occurs at step 302 (Fig. 3).  Later on, the mobile unit is able to obtain adequate RF signal for accessing the network at step 402 (Fig. 4).  At this point, the mobile unit sends a MORC message 
Similar rationale applies to the other independent claims as well as their respective dependent claims.
The Examiner notes that Applicant makes an array of arguments pertaining to the non-obviousness of Florkey, Shan, Tal, and Anupam.  However, Applicant’s arguments do not appear to be directed to any particular claim limitation other than that which was argued above regarding Florkey.  Thus, Examiner adopts the same response as above.
New claims 16 and 18-21 appear to be analogous to other dependent claims previously rejected and are thus similarly rejected as noted in the rejection below.
New claims 15 and 17 appear to be directed to highlighting that the first terminal is not involved in triggering the interruption of the first communication session.  To that end, Applicant cites instant specification (page 9, paragraph 3) as support for the claimed limitation.  The Examiner notes that the cited paragraph appears to be directed which entities are involved in sending the interruption information to the network.  This is not the same as triggering the interruption which carries the meaning of causing the interruption.  In other words, the claim language of claims 15 and 17, appears to relate more to the notion that the first terminal did not intentionally cause the communication interruption.  To that end, Florkey discloses that the first terminal did not intentionally sending of the interruption of the first communication session” (emphasis added to denote the missing detail from the currently presentation of claims 15 and 17).
Thus, the limitations of the claims have been met and the rejection herein is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9-11, 13, 14-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by US 20050159138 A1 to Florkey, Cynthia  et al.

Re: Claim(s) 5, 1, 4, 11, 13, 14
Florkey discloses a communication management method implemented by a communication management device (Figs. 3 and 4), 
the communication management method comprising: after the communication management device receives interruption information about a first communication 
the received interruption information about the first communication session comprising a command to reestablish the first communication session between the first communication terminal and the second communication terminal (Fig. 3 – 306.  Fig. 4 – 404.  0038)
sending to the second communication terminal a request to establish a second communication session, triggered by the received interruption information about the first communication session (Fig. 4 – 416.  0040).
Florkey further discloses a complementary method performed by a first communication terminal (Figs. 3 and 4), a first communication terminal comprising a processor and computer-readable medium (Fig. 1 – 108 – processor and memory inherent), a communication management device comprising a processor and computer-readable memory (Fig. 1 – 116.  0023), and computer-readable storage media corresponding to the aforementioned method claims (0023) as required by claims 1, 4, 11, 13, and 14.

Re: Claim(s) 3, 19
Florkey discloses a detection of an interruption of a first communication session between the first communication terminal and the second communication terminal (Fig. 3 – 302).

Re: Claim(s) 9, 16, 20
Florkey discloses wherein the reception by the communication management device of interruption information about the first communication session between the first communication terminal and the second communication terminal is achieved via a data exchange network (Fig. 1.  Fig. 4 – 404. 0038).

Re: Claim(s) 10
Florkey discloses wherein the first communication sessions between the first communication terminal and the second communication terminal are video communications (0017 and 0021).

Re: Claim(s) 15, 17
Florkey discloses wherein the first communication terminal is uninvolved in a triggering of the interruption of the first communication session (0029 - At step 302, communication is suspended to a mobile unit (as may occur, for example, responsive to RF channel interruption during a call) … For example, with reference to FIG. 1, suppose mobile units A, B and C are engaged in a call and then mobile unit A enters a poor coverage area.  The Examiner notes that mobile unit A (i.e. first communication terminal) is not actively performing a step that causes the communication interruption; rather the degradation of the RF channel/poor coverage area is the cause of the communication interruption).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florkey as applied to claim 5 above, and further in view of US 20080081627 A1 to Shan; Xueshan et al.

Re: Claim(s) 2, 18
Florkey discloses those limitations as set forth in the rejection of claim(s) 5 above.  
Florkey further discloses wherein the sent interruption information about a communication session comprises a first identifier associated with the first communication terminal (0038 – user device ID).
Florkey does/do not appear to explicitly disclose that the sent interruption information also includes a second identifier associated with the second communication terminal.
However, attention is directed to Shan which discloses said limitation (0022 - a software agent resident on the smartphone records the call status and information associated with the other parties participating in the call (caller identifiers or IDs of other parties) when abnormal disconnection occurs. The smartphone notifies the PBX server when it is available to resume network connectivity, i.e., when it is able to regain access to the network (e.g., when the smartphone moves back in an area with adequate service coverage). With this information, the PBX server can efficiently reconnect all parties based on call status, caller IDs, and the availability of a voice channel on the smartphone).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Florkey invention by employing the teaching as taught by Shan to provide identifiers of all parties in a call in order to reconnect an interrupted call.  The motivation for the combination is given by Shan (0001 - The invention relates generally to the field of communication systems, and more .

Claim(s) 6, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florkey as applied to claim 5 above, and further in view of US 20110230196 A1 to Tal; Oren et al.

Re: Claim(s) 6, 21
Florkey discloses those limitations as set forth in the rejection of claim(s) 5 above.  
Florkey does/do not appear to explicitly disclose in the event of failure to establish the second communication session between the communication management device and the second communication terminal, reiterating the sending to the second communication terminal a request to establish the second communication session.
However, attention is directed to Tal which discloses said limitation (0022 - The call is in a communication system and is dropped as a result of a loss of one of a plurality of connections which constitute the call between the two parties ... executing a reconnection task within the RCS using the reconnection task module. The reconnection task executes to initiate a call set-up request with user A--the party that has been unintentionally disconnected from the network, and to repeat the call-set up request for a predefined time limit until user A's terminal rings).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Florkey invention by employing the teaching as taught by Tal to provide the ability to repeat an attempt to reconnect an Tal (0002 - The present invention relates to communication systems and, more particularly, relates to dropped-call reconnection systems and methods configured to reconnect communications between a caller and a call destination, including among subscribers of potentially different networks).

Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florkey as applied to claim 5 above, and further in view of US 20050048981 A1 to Anupam, Vinod  et al.

Re: Claim(s) 7
Florkey discloses those limitations as set forth in the rejection of claim(s) 5 above.  
Florkey does/do not appear to explicitly disclose upon establishing the second communication session between the communication management device and the second communication terminal, sending a request to establish a third communication session with the first communication terminal, which triggers, upon establishing the third communication session between the communication management device and the first communication terminal, establishing a new first communication session between the first communication terminal and the second communication terminal by joining the second communication session and third communication session that have been established.
However, attention is directed to Anupam which discloses said limitation (0012 - when the mobile terminal 106 is determined to be available again, WRA 110 initiates a connection thereto and WRMS 112 plays a voice message when the end-user there 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Florkey invention by employing the teaching as taught by Anupam to provide the ability for a connection management device to create separate call sessions to each of the devices involved in the interrupted call and then bridge both sessions in order to reestablish communication between both devices.  The motivation for the combination is given by Anupam (0002 – invention aims to solve the problems indicated in 0002).

Re: Claim(s) 8
Florkey discloses those limitations as set forth in the rejection of claim(s) 5 above.  
Florkey does/do not appear to explicitly disclose after establishing the third communication session between the communication management device and the first communication terminal, establishing a new first communication session between the first communication terminal and the second communication terminal by joining the second communication session and third communication session that have been established
However, attention is directed to Anupam which discloses said limitation (see as analyzed in the rejection of claim 7)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415